610 F.2d 250
UNITED STATES of America, Plaintiff-Appellee,v.Enrique M. SALINAS, Dan Sanchez, Jr. and Lewis Woodul,Defendants-Appellants.
No. 77-5824.
United States Court of Appeals,Fifth Circuit.
Jan. 21, 1980.

Gerald H. Goldstein, San Antonio, Tex., for Salinas.
Roy R. Barrera, Terrence W. McDonald, San Antonio, Tex., for Sanchez & Woodul.
LeRoy M. Jahn, W. Ray Jahn, Asst. U. S. Attys., San Antonio, Tex., for plaintiff-appellee.
Appeals from the United States District Court for the Western District of Texas.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion 9-4-79, 5 Cir., 1979, 601 F.2d 1279.)
Before GODBOLD, SIMPSON and RONEY, Circuit Judges.
PER CURIAM:


1
The opinion of the court entered September 4, 1979, is amended by adding the following footnote, keyed to the end of the sentence terminating on the twentieth line, second column, p. 1291:


2
The petition for rehearing on behalf of Dan Sanchez, Jr., and Lewis Woodul is DENIED and no member of this panel nor judge in regular active service on the court having requested that the court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 16) the petition for rehearing en banc on behalf of said parties is DENIED.


3
The critical error occasioned by the erroneous instructions regarding the § 656 counts did not occur, either as to the § 371 conspiracy count (Count 1), or as to the § 1005 false entry counts upon which convictions of the several defendants were returned (Counts 30, 31, 35, 36, 37, 38, 40, 41 and 42).


4
For this reason, the convictions under the conspiracy counts and false entry counts are left standing by our disposition of this case.  The record affords no basis for any conclusion that prejudice infected the guilty verdict as to these counts for reason of non-compliance with Rule 30, F.R.Crim.P.